PER CURIAM.
Our thorough review establishes that no error has been demonstrated by appellants, except that of the inclusion of appellant, Roger Woonton, individually, as one against whom damages were awarded in the judgment. By confession of error this arose through inadvertence of counsel in preparing the judgment entered.
*160Accordingly, the judgment appealed from is affirmed, except that portion thereof awarding damages against Roger Woonton, individually, which is hereby reversed and remanded for purposes of correction by the trial judge.
Affirmed in part, and reversed and remanded in part.
CROSS, C. J., and McCAIN and REED, JJ., concur.